Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group B in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over “Nakane” et. al. US 20150362680 A1.
Regarding claims 1, Nakane teaches a cleaning tool (see figs. 1-10) comprising: 
a tool body (i.e., 3); and an extension part (i.e., 9) that extends from the tool body (see at least figs. 1) that comprises: 
a head (i.e., 10 see fig. 2) that presses a cleaning element onto a cleaning target (see at least fig. 2-4, and pa. 0041-0044); an inner guide part through which the head is inserted (clearly shown in at least fig. 2); and an outer guide part through which the inner guide part is inserted (clearly shown in at least fig. 14),  

    PNG
    media_image1.png
    725
    525
    media_image1.png
    Greyscale


 wherein when cleaning a first optical connector, an outer peripheral portion of the outer guide part fits into an inner wall surface of a housing of the first optical connector and aligns the head and a ferrule endface of the first optical connector (see at least figs. 1-4 and pa. 0034),
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product).

 and 
when cleaning a second optical connector that includes a housing, an endface of the outer guide part toward the second optical connector presses against an endface of a housing of the second optical connector so that the inner guide part moves to the front side with respect to the outer guide part and the head contacts a ferrule endface of the second optical connector (see figs. 2-4 and parag. 0042-0044).    
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product).
 
However, Nakane does not explicitly teach wherein the second connector having a different shape from a shape of a housing of the first optical connector.  Nonetheless, Nakane teaches at least two connectors such as in fig. 6 and states that:
 It is not necessary that the pair of the upper and lower wall sections 31 and the pair of the left and right wall sections 32 both meet any housing of the optical connector 50 (the outer housing 53 or the inner housing 52). That is, it is acceptable that either one pair of the wall sections alone meets any housing of the optical connector 50. In this case, it is preferable that the other pair of the wall sections meets a housing of another optical connector (mating optical connector).  
Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to use a different type/shape of a connector as the connector 50 is mere a sample connector type (i..e, MT) and thus use a different type/shape of connector for cleaning of the tip of the optical fiber since the cleaning tool and the optical connectors as claimed invention limitations and connector type doe not appear as germane in at least claim 1 as claimed.  Secondly, the claimed invention portions beginning with when….is a method or steps rather than a description of an apparatus elements with novel features to overcome prior art 

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  and the motivation are incorporated herein in rejection of the following claims as follows:
                 2. (Previously Presented) The cleaning tool according to claim 1, wherein each of the first optical connector and the second optical connector is an optical receptacle, and a shape of an inner surface of the housing of the first optical connector is different from a shape of an inner surface of the housing of the second optical connector (see at least figs.2, and 12-13 and above arguments-motivation).  
4. (Previously Presented) The cleaning tool according to claim 2, wherein the outer peripheral portion of the inner guide part comprises a flat surface (see at lest fig. 2). 
5. (Currently Amended) The cleaning tool according to claim 1, 2, or 4, wherein the extension part moves in a predetermined direction with respect to the tool body, and the cleaning tool further comprises a feeding mechanism that utilizes relative movement between the tool body and the extension part to supply the cleaning element to the
6. (Currently Amended) The cleaning tool according to claim 4, wherein when cleaning the first optical connector, the relative movement is caused by pressing an end surface of the inner guide part toward the first optical connector and onto the housing of the first optical connector (see figs. 2-4 and parag. 0042-0044 and above argumentys).    

 Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 6853794 B2
JP 2004326054 A
JP 2004347792 A
US 20150362680 A1
JP 2008003302 A
JP H10260335 A
JP 2004271766 A

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883